DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
 
Status
	Applicant’s reply dated 27 January 2022 to the previous Office action dated 01 October 2021 is acknowledged. Pursuant to amendments therein, claims 1-20 are pending in the application.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	New rejections under 35 U.S.C. 112 are made herein in view of applicant’s claim amendments.
	New rejections under 35 U.S.C. 102 and 103 are made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Percentages are recited without indication of whether the percentages are based on weight and/or volume or other basis.  Therefore, the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.  For purposes of compact prosecution, in this Office action the percentages are interpreted as being w/v.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 2-3 recite that the single polyol may be propylene glycol, but claim 1 from which they depend recite that the single polyol must be a sugar, sugar alcohol, sugar acid, or uronic acid, and propylene glycol is not a sugar, sugar alcohol, sugar acid, or uronic acid.  Claims 4 and 16 are rejected as depending from a rejected claim without remedying such deficiency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14, 16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabra (US 2016/0324967 A1; published 10 November 2016).
	Kabra discloses aqueous pharmaceutical compositions containing borate-polyol complexes (title) wherein the compositions are ophthalmic compositions and possess sufficient antimicrobial activity to satisfy USP preservative efficacy requirements (abstract) wherein an example contains brinzolamide, brimonidine, 0.4% w/v CARBOPOL 974P (i.e., an anionic polymer, a carboxyvinyl polymer, a suspending agent), 0.025% w/v tyloxapol (i.e., a surfactant), 0.3% w/v boric acid (i.e., a borate), 0.3% w/v mannitol (i.e., a polyol, a sugar alcohol), 0.75% w/v propylene glycol (i.e., a polyol), sodium chloride (i.e., a viscosity enhancing agent, a tonicity adjusting agent), 0.003% w/v benzalkonium chloride (i.e., antimicrobial preservative), sodium hydroxide and/or hydrochloric acid (i.e., buffering agents), and purified water (i.e., a suspending agent, in that water is needed for making an aqueous suspension) (Table H, Composition M, paragraphs [0057], [0063]) wherein the composition treats elevated intraocular pressure (claim 22) wherein the borate is boric acid or salts thereof such as sodium borate, potassium borate, calcium borate, magnesium borate, or manganese borate (paragraph [0017]) wherein CARBOPOL suspending agent is not required in the composition (paragraphs [0042]-[0046]; claim 1) wherein a first polyol such as mannitol is typically in a concentration of about 0.01-5% w/v (paragraphs [0025], [0027]).
	Regarding the claimed recitations of “a single” and “only one” “polyol selected from the group consisting of sugars, sugar alcohols, sugar acids, and uronic acid”, such recitations only restrict the composition to a single polyol that is within the recited groups of sugars, sugar alcohols, sugar acids, and uronic acid; such recitations do not 
	Regarding claim 14, such recitation is an intended use which does not further limit the claimed composition.  Nevertheless, Kabra discloses that the composition treats elevated intraocular pressure (i.e., for use in lowering intraocular pressure in patients with ocular hypertension).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabra.
Kabra discloses aqueous pharmaceutical compositions containing borate-polyol complexes (title) wherein the compositions are ophthalmic compositions and possess sufficient antimicrobial activity to satisfy USP preservative efficacy requirements (abstract) wherein an example contains brinzolamide, brimonidine, 0.4% w/v CARBOPOL 974P (i.e., an anionic polymer, a carboxyvinyl polymer, a suspending agent), 0.025% w/v tyloxapol (i.e., a surfactant), 0.3% w/v boric acid (i.e., a borate), 0.3% w/v mannitol (i.e., a polyol, a sugar alcohol), 0.75% w/v propylene glycol (i.e., a polyol), sodium chloride (i.e., a viscosity enhancing agent, a tonicity adjusting agent), 0.003% w/v benzalkonium chloride (i.e., antimicrobial preservative), sodium hydroxide and/or hydrochloric acid (i.e., buffering agents), and purified water (i.e., a suspending agent, in that water is needed for making an aqueous suspension) (Table H, Composition M, paragraphs [0057], [0063]) wherein the composition treats elevated intraocular pressure (claim 22) wherein the borate is boric acid or salts thereof such as sodium borate, potassium borate, calcium borate, magnesium borate, or manganese borate (paragraph [0017]) wherein CARBOPOL suspending agent is not required in the composition (paragraphs [0042]-[0046]; claim 1) wherein a first polyol such as mannitol is typically in a concentration of about 0.01-5% w/v (paragraphs [0025], [0027]) wherein a second polyol may be propylene glycol or glycerol (paragraph [0028]).

	Regarding claim 14, such recitation is an intended use which does not further limit the claimed composition.  Nevertheless, Kabra discloses that the composition treats elevated intraocular pressure (i.e., for use in lowering intraocular pressure in patients with ocular hypertension).
	Regarding claim 4, although Composition M as discussed above contains 0.3% w/v mannitol rather than the claimed 0.5-3.5% w/v, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kabra as discussed above and to make the composition of Kabra such as Composition M with about 0.01-5% w/v mannitol, with a reasonable expectation of success.  Such range of about 0.01-5% w/v overlaps the claimed range of 0.5-3.5% w/v, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claim 17, although Composition M as discussed above contains boric acid as the borate rather than a claimed borate species, it would have been prima facie 
	Regarding claim 20, although Composition M as discussed above contains CARBOPOL suspending agent, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kabra as discussed above and to make the composition of Kabra such as Composition M without suspending agent therein, with a reasonable expectation of success, given that Kabra teaches that suspending agent is not necessary and the composition may be made without suspending agent.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka et al. (WO 2017/099207 A1; published 15 June 2017; citations herein to English machine translation made 10 March 2022) in view of Degen et al. (U.S. Patent No. 5,282,971; issued 01 February 1994).
	Iwatsuka et al. discloses an ophthalmic formulation wherein CARBOPOL (i.e., a carboxyvinyl polymer) is dissolved in purified water then brimonidine tartrate, tyloxapol, boric acid, sodium chloride, propylene glycol, benzalkonium chloride, and the CARBOPOL solution are dissolved in purified water, the pH is adjusted to 6.5 with sodium hydroxide, and brinzolamide is added and mixed to obtain an ophthalmic solution, wherein 5 ml of the solution is stored in a glass or polyethylene container (i.e., 
	Iwatsuka et al. does not disclose filtering as claimed.
	Degen et al. discloses filtering of ophthalmic compositions using a microporous polyvinylidene fluoride membrane (abstract) to remove undesirable contaminants from the composition (column 1 lines 5-15) wherein an example uses 0.2 micron pore size (Example 1; column 7 lines 19-21).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Iwatsuka et al. and Degen et al. by filtering the solution of Iwatsuka et al. as discussed above using the 0.2 micron polyvinylidene fluoride filter of Degen et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to remove undesirable contaminants from the composition as suggested by Degen et al.
	Regarding the claimed recitations of adding the various ingredients and stirring until complete dissolution, it is noted that the claim does not require any particular mixing order, and moreover any mixing order would have been obvious per MPEP 2144.04(IV)(C).
	Regarding the claimed recitation of adding 90% of a total amount of a final solution of water, any order of mixing would have been obvious as discussed above.
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the ingredients as discussed above in a container as suggested by Iwatsuka et al. for convenience, such as a glass container.
	Regarding the claimed recitation of filling and sealing the final solution in polypropylene vials, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Iwatsuka et al. as discussed above and to fill the composition in 5 mL polypropylene containers (i.e., vials) and cover (i.e., seal) such containers, with a reasonable expectation of success.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617